Divorce suit. From a decree of dismissal, plaintiff appeals.
A carefull reading of the record results in the conclusion that the learned trial judge arrived at the proper solution of the questions involved herein. No good purpose can be served by here placing of record an analysis of the evidence. No new question of law is involved.
It is ordered that the decree of the circuit court be and the same is affirmed, and that neither party recover costs or disbursements herein.
RAND, C.J., BELT and ROSSMAN, JJ., concur.
 *Page 1